DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the spindle receiver" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the twist knob" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,491,023 to Brannaman et al.
Brannaman et al. disclose a sliding spindle assembly for a lockset for a latch that selectably blocks or allows ingress into and/or egress from an access-controlled space, the sliding spindle assembly comprising: a spindle (52) for retracting and projecting a latchbolt (26); first and second locking actuators (30, 120) each comprising a push button and/or twist button or key cylinder (actuator within 30 and 174); and a spindle coupler (60, 172); wherein when the spindle assembly is assembled: the first locking actuator is operatively connected to the spindle coupler to selectively slide the spindle coupler into or out of engagement with a first end of the spindle (column 7, lines 5-16); and the second locking actuator is operatively connected to a second end of the spindle to selectively slide the spindle into or out of engagement with the spindle coupler (column 7, lines 5-16), as in claim 1.
	Brannaman et al. also disclose when the spindle assembly is assembled: the spindle is operatively connected to a latchbolt (26) such that rotation in one direction projects the latchbolt and rotation in an opposite direction retracts the latch; an outside handle (30) is operative to rotate the spindle and operate the latchbolt when the spindle coupler is engaged with a first end of the spindle; and the outside handle is inoperative to rotate the spindle and operate the latchbolt when the spindle coupler is disengaged from the first end of the spindle (column 7, lines 5-16), as in claim 2, and a first cam and follower assembly (94, 60) that converts rotational movement of the first locking actuator into linear movement of the spindle coupler, wherein the first cam assembly comprises a first cam and a first follower; a second cam and follower assembly (192, 176) that converts rotational movement of the second locking actuator into linear movement of the spindle, wherein the second cam assembly comprises a second cam and a second follower; wherein when the spindle assembly is assembled: the first locking actuator is coupled to the first cam for rotation; the second locking actuator is coupled to the second cam for rotation; rotation of a first cam results in linear movement of the first follower; and rotation of a second cam results in linear movement of the second follower (column 8, lines 30-55), as in claim 3.
	Brannaman et al. further disclose the spindle coupler is a first receiver that is incorporated into the first follower, and the first receiver is shaped to fit over a first end of the spindle (figure 2), as in claim 4, and the spindle coupler is a female receiver shaped to fit over a male insert that is incorporated into the first follower (figure 2), as in claim 5, as well as when the spindle assembly is assembled: the first locking actuator is incorporated in an outside door handle; and the second locking actuator is incorporated in an inside door handle (figures 1-3), as in claim 6.

	Brannaman et al. additionally disclose a lockset comprising: a latchbolt (26); a spindle-operated latch-retracting assembly (254) coupling the latchbolt to a main spindle (52); the main spindle mounted for both rotational and linear axial movement that, when rotated sufficiently in at least one direction, operates the latch-retracting assembly to retract the latchbolt; a spindle coupler (158) configured for clutching engagement with the main spindle; a first lock cylinder or button (60) linked to the spindle coupler that is operative to move the spindle coupler into and out of clutching engagement with the main spindle; a second lock cylinder or button (172) linked to the main spindle that is operative to move the main spindle along its axis to engage and disengage the spindle coupler; and a first handle spindle (52) supporting a range of motion for a first handle, the handle spindle selectively linked via the spindle coupler to the main spindle, wherein when the spindle coupler is engaged to the main spindle, the handle spindle is operative to turn the spindle to retract the latchbolt, but when the spindle coupler is disengaged from the main spindle, the handle spindle is free to rotate through its range of motion but is inoperative to turn the spindle to retract the latchbolt (column 7, lines 5-16), as in claim 7.
	Brannaman et al. also disclose a first cam (94) that links the first lock cylinder or button to the spindle coupler; a first cam follower (60) interoperative with the first cam, wherein: the first cam follower has a cam-facing surface (110) that, when pushed by rotation of the first cam, pushes the cam follower into clutching engagement with the main spindle; and the first cam follower is defined by a first portion of a spindle receiver, that being a male plug or a female receiver opposite the cam-facing surface of the first cam follower (figure 2); and each end of the spindle is defined by a second portion (162) of the spindle coupler, that being a male plug or female receiver corresponding to the female receiver or male plug of the first cam follower, as in claim 10, further comprising: a second cam (192) that links the second lock cylinder or button to the main spindle; a second cam follower (176) that is incorporated in an end of the main spindle or that receives and retains an end of the main spindle (figure 3), wherein the second cam is mounted to the second handle cylinder for rotational movement; and wherein the second cam, when rotated, causes the main spindle to slide along its axis (column 5, line 63-column 6, line 6), as in claim 11, and the first cam follower is slidingly mounted inside the first handle spindle so as to turn with the inside handle spindle and advance or retreat axially within and with respect to the first handle spindle (figures 1 and 2), as in claim 12, wherein the first cam follower rides in slots of the first handle spindle (as best shown in figure 3), as in claim 13, as well as the first cam comprises a body and a partially circumferential ramp (figure 2), as in claim 14.
	Brannaman et al. further disclose the first cam is operable to rotate in a first direction to linearly engage the spindle coupler to the main spindle, thereby coupling an outside handle to the main spindle and enabling latchbolt retraction from outside; the first cam is operable to rotate in a second direction, opposite the first direction, to return the spindle coupler into the outside-handle-uncoupling position (column 7, lines 35-65), as in claim 15, wherein the second cam is operable to rotate in a first direction to slide the main spindle into engagement with the spindle coupler, thereby coupling an outside handle to the main spindle and enabling latchbolt retraction from outside; the second cam is operable to rotate in a second direction, opposite the first direction, to return the spindle coupler into the outside-handle-uncoupling position (column 8, lines 15-43), as in claim 16, and a second cam follower (176) interoperative with the second cam, wherein: the second cam follower is, for as long as the lockset is assembled, permanently linked with the main spindle; and the second cam follower has a cam-facing surface that, when pushed by rotation of the second cam, pushes the cam follower forward, driving the main spindle into clutching engagement with the spindle coupler (via 206), as in claim 17, as well as a spring (208) to urge the second cam follower into a position that disengages the second cam follower from the main spindle when the button lock is in an outside-handle-decoupling position, as in claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brannaman et al., as applied above, in view of U.S. Patent Application Publication Number 2018/0187454 to Moon et al.
Brannaman et al. disclose the invention substantially as claimed.  Brannaman et al. disclose a latch lockset comprising: a latchbolt (26); an inside handle (120); an outside handle (30); a lock cylinder or button in the inside handle (172); a lock cylinder in the outside handle (60); a main spindle (52) operable through turning to retract and project the latchbolt; a clutch (96) for selectively engaging and disengaging the main spindle to and from the outside handle; a cam (94) operated by the lock cylinder or button to engage and disengage the clutch in order to convert the lockset between a restricted access function and a passageway function; wherein the cam operative to move the main spindle along its axis between clutch-engaging and clutch-disengaging positions (via movement from cam engagement on 110), as in claim 19.
However, Brannaman et al. do not disclose the lockset including a deadbolt.  Moon et al. teach of a double-latch lockset (10) comprising: a latchbolt (300); a deadbolt (500); an inside handle (30); an outside handle (40); a lock cylinder in the outside handle (lock core shown in figure 5); a main spindle (42) operable through turning to retract and project the latchbolt; and a clutch (paragraph 103; the outer handle may be non-operable (either locked, clutched, or disconnected) when the deadbolt is locked and operable when the deadbolt is retracted) for selectively engaging and disengaging the main spindle to and from the outside handle, as in claim 19, wherein when the deadbolt is projected, retraction of the deadbolt from outside requires a key (paragraph 84), which is operatively asymmetric from not requiring a key to project the deadbolt from outside, as in claim 9, as well as a link assembly (figures 6-15) between the main spindle and the deadbolt that projects the latchbolt when the inside handle is rotated or moved in one direction from a neutral main position to a first limit and that retracts the latchbolt when the inside handle is rotated or moved in an opposite direction from the neutral main position to a second limit (paragraph 89), as in claim 20.
All of the component parts are known in Brannaman et al. and Moon et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a deadbolt as taught by Moon et al. onto the lockset of in Brannaman et al. by including a deadbolt drive assembly to connect the latch drive spindle to the deadbolt, where the outside handle coupled to the first handle spindle; a secondary spindle driver assembly (figure 2) coupling the outside handle to the main spindle; the secondary spindle driver assembly comprising a handle coupler (34) coupled to the outside handle and a spindle driver (column 3, line 57-column 4, line 10) coupled to the main spindle, wherein: the handle coupler is operative to transfer rotational motion in a first rotational direction to the spindle driver, and to thereby project the deadbolt into a locking position; the handle coupler is inoperative to transfer rotational movement in a second rotational direction opposite the first rotational direction, and thus is inoperative to retract the deadbolt back to an unlocking position; the first handle spindle is only operative in the second rotational direction to retract the latch; whereby rotation of the outside handle in the second direction is operative, when the deadbolt is retracted and the spindle coupler is clutchingly engaged with the main spindle, to retract the latchbolt, and rotation of the outside handle in the first direction is operative, when the deadbolt is retracted, to project the latchbolt (column 7, lines 5-16), as in claims 8 and 23, since the lockset is in no way dependent on the deadbolt, and the deadbolt could be used in combination with the lockset to achieve the predictable results of securely locking a door to thwart unauthorized access to the door.
Brannaman et al. additionally discloses a key receptacle in the outside handle (column 7, lines 27-34), wherein operation of the key receptacle is operable to engage and disengage the clutch in order to convert the lockset between a restricted access function and a passageway function (column 7, lines 27-34), as in claim 21, and a cam (94) between a twist knob (30) and the clutch, the cam being operative to move the main spindle along its axis between clutch-engaging and clutch-disengaging positions (column 7, lines 35-65), as in claim 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lockset spindle assemblies:

U.S. Patent Number 9,611,672 to Murphy; U.S. Patent Number 8,182,006 to Liu et al.; U.S. Patent Number 7,559,219 to Chen; U.S. Patent Number 7,100,407 to Chen; U.S. Patent Number 6,807,833 to Huang et al.; U.S. Patent Number 6,216,500 to Kang; U.S. Patent Number 5,074,607 to Lin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
December 5, 2022